AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
v. ) Case No. 2:21-cr-191-JCM-DJA
)
MARK KANOA-PACHECO )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

_ Lloyd D. George United States Courthouse .
Place: 333 Las Vegas Blvd., South - (Courroom No.: 3D
Las Vegas, NV 89101 Po Oo

Elayna J. Youchah, U.S. Magistrate Judge Date and Time: July 12, 2021 at 2:30 p.m.

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: July 9, 2021

 

 
 
  

 

_ _ELAYNA J. YOUCHAH, U.S. Magistrate Judge _

Printed name and title

  
    
  
  
   
 

"RECEIVED
—— FERED ON

mania 7 AE RECORD. |

   

  
   

pr pms EID ORS OURT
CLERK US DISTRICT C
DISTRICT OF NEVADA DEPUTY

 

 
